Pfeifer, J.,
dissenting.
{¶ 40} I dissent. From a procedural standpoint, I am persuaded that genuine issues of material fact remain concerning Maschari’s election contest. Moreover, the pertinent statutes governing election contests require a trial rather than a summary judgment proceeding. See, e.g., R.C. 3515.10 (“The court with which a petition to contest an election is filed shall fix a suitable time for hearing such contest”); 3515.11 (“The proceedings at the trial of the contest of an election shall be similar to those in judicial proceedings, in so far as practicable”); 3515.14 (“Upon completion of the trial of a contest of election, the court shall pronounce judgment * * *”). Consequently, summary judgment was not warranted.
{¶ 41} Further, the policy of the Erie County Board of Elections was flatly illegal and may well have significantly affected this race. Whether Maschari encouraged Republicans to vote for her is irrelevant. As the majority explains, a heretofore Republican may vote in a Democratic primary by making a statement “under penalty of election falsification, that the person desires to be affiliated with and supports the principles of the political party whose primary ballot the person desires to vote.” R.C. 3513.19(B) and 3513.20. Thus, Maschari was well within her rights to seek the possible vote of Republicans. In a small town, party affiliations may be held not as dear as having the opportunity to vote for a friend.
{¶ 42} Maschari’s solicitation of certain Republicans does not mean, however, that she was privy to the policies of the Erie County Board of Elections. Should candidates, including statewide candidates, be responsible for uncovering malfeasance at local boards of elections? That is clearly the duty of the Ohio Secretary of State, who must uncover and correct the illegal actions of local boards well in advance of elections.
{¶ 43} As the majority recognizes, it is “ ‘the tendency of this court to insist * * * that after an election, unless is it shown that the result was contrary to the will of the electorate, it will not be disturbed.’ ” In re Election Contest of Dec. 14, 1999 Special Election for the Office of Mayor of Willoughby Hills (2001), 91 Ohio St.3d 302, 308, 744 N.E.2d 745, quoting Mehling v. Moorehead (1938), 133 Ohio *419St. 395, 408, 11 O.O. 55, 14 N.E.2d 15. We must note that the election in this case was a Democratic primary and that Democrats are the electorate to consider. If the improper crossing over was significant, it is likely that the result was contrary to the will of that electorate.
Law Offices of Donald J. McTigue, Donald J. McTigue and Mark A. McGinnis, for appellant.
{¶ 44} Therefore, the judgment of the court of appeals should be reversed and the cause remanded for further proceedings, including an evidentiary hearing on the election contest.
O’Donnell, J., concurs in the foregoing dissenting opinion.